


RETIREMENT AGREEMENT


THIS RETIREMENT AGREEMENT (the "Agreement"), is being entered into by and
between Jay W. Swent III (the "Employee"), and Ensco plc ("Ensco" or the
"Company"), on the following terms:


WHEREAS, the parties mutually desire to arrange for Employee's retirement from
the Company and its subsidiaries at a future date under certain terms set forth
herein;


WHEREAS, the parties desire to set forth the duties and responsibilities of
Employee's continued employment with the Company prior to the date of Employee's
retirement;


WHEREAS, the Parties intend that this Agreement shall govern all issues related
to Employee's employment with, and retirement, from the Company;


WHEREAS, Employee is being given at least twenty-one (21) days to consider the
terms of this Agreement;


WHEREAS, Employee may revoke this Agreement within seven (7) days of his
execution;


WHEREAS, Employee has been advised in writing to consult with independent
counsel with respect to the terms, meaning and effect of this Agreement before
executing this Agreement, and Employee has had an opportunity to do so;


WHEREAS, the Company and Employee desire to resolve any and all matters related
to Employee's employment or service with/to the Company, including, without
limitation, all outstanding issues and/or disputes between them; and


WHEREAS, Employee understands that the Company regards the above recitals as
material and that the Company is relying upon these recitals by Employee in
entering into this Agreement.


NOW, THEREFORE, Employee and the Company, for and in consideration of the
foregoing recitals and the terms and conditions set forth in this Agreement,
agree as follows:




I. DEFINITIONS


1.1    "Board" means the board of directors of the Company, as duly elected from
time to time.


1.2
"Cause" means (i) gross misconduct or gross neglect by Employee in the discharge
of his duties as an Employee, (ii) the breach by Employee of any policy or
written agreement with the Company or any of its Subsidiaries, including,
without limitation, the Company's Code of Business Conduct and any employment or
non-disclosure agreement, (iii) proven dishonesty in the performance of
Employee's duties, (iv) Employee's conviction or a plea of guilty or nolo
contendere to a felony or crime of moral turpitude, or (v) Employee's alcohol or
drug abuse; provided, however, Employee shall not be deemed to have been
dismissed for Cause unless and until the following requirements have been
satisfied: (x) if Employee is alleged to have committed a breach described in
clause (ii) of this definition of Cause that in the judgment of the Board or the
Committee is capable of being cured, then the Company





--------------------------------------------------------------------------------




shall give Employee written notice specifying the nature of the breach and a
period of ten (10) days after delivery to Employee of such written notice to
cure such breach and (y) after the expiration of the cure period described in
clause (x) above, if applicable, there has been delivered to Employee a copy of
a resolution duly adopted by the Board or the Committee at a meeting duly called
and held for the purpose (after reasonable notice to Employee and an opportunity
for Employee, together with his counsel, to be heard before the Board or the
Committee), finding that in the good-faith, reasonable opinion of the Board or
Committee, Employee was guilty of the conduct set forth in this sentence and
specifying the particulars in detail and, if applicable, that any breach
described in clause (ii) of this definition of Cause that is capable of being
cured has not been cured by Employee. 


1.3
"Committee" means the Compensation Committee of the Board, the Executive
Compensation Subcommittee of the Compensation Committee of the Board or such
other Committee or subcommittee as may be appointed by the Board from time to
time, which shall be comprised solely of two or more persons who are
disinterested directors within the meaning of the 2012 LTIP.



1.4
"Company" means and includes Ensco plc, and all of its predecessors, successors,
parents, subsidiaries, divisions, affiliated companies, owners, members,
partners, partnerships, assigns, officers, directors, employees, insurers,
shareholders, agents, employee benefit plans and plan fiduciaries, whether in
their individual or official capacities.



1.5
"Competing Business" means any business activities that (i) involve providing
offshore drilling services to the international oil and gas industry, (ii)
compete with the products or services being provided by the Company and/or under
active development by the Company during Employee’s employment that involve or
relate to offshore drilling, or (iii) are so similar in nature that they would
displace business opportunities or customers of the Company.



1.6
"Confidential Information" includes, without limitation, all of the Company’s
technical and business information, whether patentable or not, which is of a
confidential, trade secret or proprietary character, and which has been or is
being developed by Employee alone, with others or by others; marketing
information; the identity of customers and customer contacts; the identity of
prospective customers and prospective customer contacts; any terms, conditions,
guidelines or other information pertaining to the Company’s contracts, whether
such contracts are expired, current or prospective; bidding information,
processes and strategies; pricing methods and cost information; procedures,
systems, forms and techniques used in monitoring the business; financial
information; information regarding the Company’s claims and contingencies,
including the Company’s position and strategy with respect to any disputes; the
Company’s investments, programs, plans, manners and methods of operation,
negotiating positions and strategies, and other information regarding potential
strategic alliances; organizational charts; identities, credentials, contact
information or whereabouts of employees and contractors; tax structures;
governance structures; information regarding the Company’s joint ventures and
other business partners, including, without limitation, its intermediaries and
agents; and other information or documents that the Company requires to be
maintained in confidence; provided, however, that it does not include
information that is in the public domain or becomes part of the public domain
through no fault of Employee.



1.7    "Effective Date" means the date on which this Agreement is executed by
the parties hereto.




--------------------------------------------------------------------------------




 
1.8
"Permanent and Total Disability" means that an individual is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.  An individual shall not be considered to suffer from
Permanent and Total Disability unless such individual furnishes proof of the
existence thereof in such form and manner, and at such times, as the Board or
the Committee may reasonably require.



1.9
"2005 ECIP” means the Company’s 2005 Cash Incentive Plan, as amended from time
to time.



1.10
"2005 LTIP" means the Company’s 2005 Long-Term Incentive Plan, as amended from
time to time.



1.11
“2012 LTIP” means the Company’s 2012 Long-Term Incentive Plan, as amended from
time to time.





II. CONTINUED EMPLOYMENT


2.1
Employee shall have until twenty-one (21) calendar days after the date this
Agreement was furnished to him to consider whether to sign this Agreement. In
consideration for Employee's execution of and compliance with this Agreement,
including but not limited to the provisions of Article V, the Company shall
provide the consideration set forth in this Article II. The Company's obligation
to make any further payments, provide benefits, or continue to employ Employee
under this Agreement shall cease in the event that Employee revokes his
execution of this Agreement or fails to comply with the terms of this Agreement.



2.2
From the Effective Date until 31 December 2015 (the "Employment Period"),
Employee shall continue to serve as Executive Vice President and Chief Financial
Officer of the Company, subject to the terms of this Agreement. If the Company
and Employee mutually agree that Employee’s employment shall terminate prior to
31 December 2015, Employee shall cease to serve as Executive Vice President and
Chief Financial Officer of the Company on the effective date of that termination
but the last day of the Employment Period shall still be considered to be 31
December 2015. If the Company and Employee mutually agree in writing on or prior
to 1 December 2015, the parties may extend the Employment Period by such amount
of time as is agreed, provided that for as long as Employee shall remain
employed after 31 December 2015 Employee shall continue to be paid his base
salary on a daily rate computed based on the monthly rate set forth in Section
2.6, and shall continue to be entitled to (i) all payments and benefits
described in Section 2.7, (ii) his bonus as provided in Section 3.2(i), and
(iii) provided his continued employment is not terminated for “Cause,” receive a
pro-rated bonus as provided in Section 3.2(ii).



2.3
During the Employment Period, Employee agrees that he will at all times
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him by the
Company. Employee shall office in Houston, Texas.







--------------------------------------------------------------------------------




2.4
During and after the Employment Period, Employee agrees not to make any
disparaging comments about the Company, or any current or former officer,
director, or employee of the Company, or any affiliate, or to take any action
(or assist any person in taking any other action), in each case, that is
materially adverse to the interests of the Company or any affiliate or
inconsistent with fostering the goodwill of the Company; provided, however, that
nothing in this Agreement shall apply to restrict in any way the communication
of information by Employee to any state or federal law enforcement agency or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. During and after the Employment Period, the Company and its
managing agents authorized to speak on its behalf agree to refrain from making
any disparaging comments about Employee; provided, however, that nothing in this
Agreement shall apply to restrict in any way the communication of information by
the Company to any state or federal law enforcement agency or require notice to
Employee thereof, and the Company will not be in breach of the covenant
contained above solely by reason of the testimony of the Company's managing
agents which is compelled by process of law.



2.5
During the Employment Period, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in the
performance of his duties hereunder in accordance with the policies of the
Company. Notwithstanding anything to the contrary in this Agreement or in any
Company policy with respect to such payments, in-kind benefits and
reimbursements provided under this Agreement that would result in taxable
compensation income to Employee during any tax year of Employee shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of
Employee and are not subject to liquidation or exchange for another benefit.
Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Employee and, if timely submitted,
reimbursement payments shall be made to Employee as soon as administratively
practicable following such submission in accordance with the Company’s policies
regarding reimbursements, but in no event later than the last day of Employee's
taxable year following the taxable year in which the expense was incurred.



2.6
During the Employment Period, the Company shall pay Employee base salary of
$47,916.67 per month.



2.7
During the Employment Period, Employee shall continue to be eligible for, and to
receive, all compensation and benefits available to executive officers,
including, but not limited to, all contributions under the 2005 Supplemental
Executive Retirement Plan (the “SERP”), the Ensco Savings Plan (including, but
not limited to, the profit sharing provisions thereof), and medical, life and
disability insurance and other benefits and insurance coverage, on the same
basis as other executive officers. For the avoidance of doubt, the Company
confirms that Employee has fully nonforfeitable interests in his accrued
benefits earned under the SERP and the Ensco Savings Plan, including in all
cases any deferrals or Company contributions thereunder made through the end of
the Employment Period.



2.8
Effective on the last day of the Employment Period, Employee shall be terminated
as an employee of the Company, and, upon compliance with the provisions of this
Agreement, Employee shall be entitled to the payments and benefits provided in
this Agreement.







--------------------------------------------------------------------------------




2.9
Because Employee is a United States citizen who has been performing services in
the United Kingdom, Employee may be subject to personal income taxation in both
the United States and the United Kingdom. In order to protect Employee from
double taxation, Employee shall be entitled to a tax equalization payment
compensating Employee for any excess of foreign taxes over the amount of U.S.
federal and state taxes Employee would have paid if he had remained an employee
in the United States such that the after tax amount actually retained by
Employee is equal to the after tax amount Employee would have retained if he had
been an employee in the United States (“Tax Equalization Payment”). The Company
shall pay for the cost associated with the preparation of Employee’s tax returns
and the resolution of any tax issues that may result from payment received as a
result of Employee’s employment with the Company in the United Kingdom in the
same manner and to the same extent that the Company provides this benefit to
other executives of the Company. It is Employee’s responsibility to file returns
and provide any required documentation on a timely basis to comply with U.S.
expatriate tax laws as well as the tax laws of the United Kingdom. The Company
shall neither be responsible nor reimburse Employee for any penalties or
interest assessed to or incurred by Employee resulting from or attributable to
Employee’s failure to timely file any return or timely provide any required
information or documentation. Notwithstanding anything herein to the contrary,
the Tax Equalization Payment provided in this Section 2.9 will only apply with
respect to payments and other compensation Employee has received and will
receive from the Company and will apply as to (i) any tax periods in which
Employee has received or will receive any such payments or other compensation
from the Company and (ii) any tax periods in which Employee is subject to
taxation in the United Kingdom in respect of his employment with the Company.
For the avoidance of doubt, Employee will be entitled to the Tax Equalization
Payment under this Section 2.9 without regard to the reason his employment
terminates. Notwithstanding anything in this Section 2.9 or otherwise in this
Agreement, all payments under this Section 2.9 shall be paid no later than the
end of the second taxable year of Employee beginning after the taxable year of
Employee in which Employee's U.S. Federal income tax return is required to be
flied (including any extensions) for the year to which the compensation subject
to the Tax Equalization Payment relates, or, if later, the second taxable year
of Employee beginning after the latest such taxable year in which Employee's
foreign tax return or payment is required to be filed or made for the year to
which the compensation subject to the Tax Equalization Payment relates. This
Section 2.9 is intended to comply with the requirements of Treas. Reg. section
1.409A-1(b)(8)(iii) to cause all payments made under this Section 2.9 to not be
treated as a deferral of compensation for purposes of I.R.C. §409A, and the
terms of this Section 2.9 shall be implemented in a manner to result in such
treatment.



2.10
If, prior to the last day of the Employment Period, Employee’s employment with
the Company is terminated due to death or Permanent and Total Disability, then
the Company shall be obligated to pay and provide all of the payments on
benefits specified in this Article II and in Article III hereof to Employee (or
to Employee’s spouse and eligible dependents in the event of his death) pursuant
to the terms of this Agreement.



2.11
Notwithstanding any provision in this Agreement to the contrary, if, prior to 31
December 2015, Employee voluntarily resigns his employment with the Company or
the Company terminates Employee for Cause, then the Company shall not be
obligated to pay or provide further any of the payments and benefits specified
in this Article II or any of the payments or benefits specified in Article III
hereof.







--------------------------------------------------------------------------------






III. RETIREMENT PACKAGE


3.1
Not later than fifteen (15) business days after the last day of the Employment
Period, the Company will pay Employee all regular pay due through his last day
of employment, less withholdings required by state and/or federal law. Employee
agrees that this payment includes all accrued employment benefits payable to
Employee, including without limitation all salary, wages, compensation, accrued
and unpaid vacation leave, and any other paid time off earned and owed through
his last day of employment.

 
3.2
Provided that Employee executes and does not revoke a release, in the form
attached as Exhibit A, effective on the last day of the Employment Period, the
Company represents to Employee that the Committee will take all actions pursuant
to the provisions of the 2005 ECIP necessary to consider Employee to have
retired on or after his “normal retirement age” under the 2005 ECIP and (i) to
determine Employee's 2015 target annual performance bonus under the 2005 ECIP
without any proration in accordance with Section 7(c) thereof, which amount will
be payable at the time specified in the 2005 ECIP, and (ii) if the last day of
the Employment Period is after 31 December 2015, Employee will be entitled to
payment within thirty (30) days of that date of one hundred percent (100%) of
his 2016 target annual performance bonus subject to proration under the 2005
ECIP of $460,000 (which is consistent with the amount of his 2015 target annual
performance bonus). Employee agrees that he shall not be eligible to receive a
severance benefit under any Company severance plan, policy, or program.



3.3
In exchange for the mutual promises contained herein, effective on the last day
of the Employment Period, the Company represents to Employee that the Committee
will take all actions pursuant to the provisions of the 2012 LTIP necessary to
(i) provide for acceleration (full vesting) as of the last day of the Employment
Period of all unvested restricted share awards and restricted share unit awards
heretofore granted to Employee, and (ii) consider Employee to have retired on or
after his “normal retirement age” under the 2012 LTIP and determine the
performance unit awards granted after 2012 to Employee under the 2012 LTIP in
accordance with Section 15(b) thereof; provided, however, that any restricted
share units that vest upon the last day of the Employment Period pursuant to
clause (i) shall not be paid or settled until the original vesting date
specified in the award agreement under which they were granted and payment under
the performance unit awards referred to in clause (ii), and the accrued
aggregate dividend equivalents attributable to each such amount, shall be made
at the time specified in the applicable performance unit award agreements.
Employee shall not be eligible for the grant of any additional award or awards
under the 2012 LTIP.



3.4
Employee may exercise, trade or otherwise divest vested NSOs in accordance with
the 2005 LTIP and the specific NSO award agreements, provided that each NSO
shall remain exercisable by Employee for a period ending on the earlier of (i)
the second anniversary of the last day of the Employment Period, or (ii) the
last day of the term of the NSO.



3.5
The parties acknowledge that the Retirement Package described in this Article
III constitutes a reasonable settlement or compromise to any amount which
Employee may claim or be entitled to as part of Employee's employment and/or as
a result of the termination of Employee's employment with the Company, and the
parties acknowledge that the





--------------------------------------------------------------------------------




consideration set forth in this Agreement constitutes additional consideration
above and beyond which Employee is or otherwise would be entitled.




IV. GENERAL TERMS


4.1
On the last day of the Employment Period or Employee’s termination for Cause,
Employee will cease to be employed by the Company, and will end all legal
relationships with the Company, however denominated.



4.2
Employee and the Company agree to report, for income tax purposes, the payment
and receipt of the Retirement Package. Each party shall bear their respective
tax liabilities, if any, arising from this Agreement.



4.3
It is expressly understood and agreed that any liability claimed by Employee is
disputed and denied, and that this Agreement is not to be construed as an
admission of liability by the Company, as any and all liability, except as
stated in this Agreement, is expressly denied.



4.4
Employee acknowledges and understands that he is waiving any and all rights or
claims Employee may have arising out of Employee's employment relationship or
service with/to the Company and/or termination thereof which arises on or before
the date Employee executes this Agreement.



4.5
Any incentive-based compensation paid or payable to Employee under this
Agreement, or under any other agreement or compensation plan or arrangement of
the Company that is referred to in this Agreement, shall be subject to any
recovery, clawback, or recoupment policy applicable to current or former
executive officers of the Company that is adopted by the Company in response to
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any other law,
any governmental regulation, or any stock-exchange listing requirement to which
the Company is subject.



4.6
The Deed of Indemnity signed by Employee on 22 December 2009 shall continue in
effect in all respects during the Employment Period and for such periods of time
following the end of the Employment Period as are established in section 15 of
such Deed of Indemnity. Further, Employee will be entitled to the benefit of any
insurance policies the Company maintains for the benefit of its officers and
directors against all liabilities, claims, costs, charges and expenses incurred
in connection with any action, suit or proceeding to which he may be made, or
threatened to be made, a party, witness or other participant by reason of being
an officer or employee of the Company. Additionally, if the Company fails to
administer any provision of this Agreement consistent with its terms and intent,
the Company shall indemnify Employee fully for any costs or other liability to
Employee, other than legal fees, resulting from such error.





V. COVENANTS OF EMPLOYEE


5.1
Subject to the provisions of Section 5.5 below, Employee for Employee,
Employee's heirs, executors, spouse, guardians, administrators, and successors
and assigns, and anyone who has or had rights by or through Employee, hereby
fully and forever releases, acquits





--------------------------------------------------------------------------------




and discharges the Company of and from any and all actual or potential claims,
demands, complaints, judgments, charges or grievances, damages, expenses,
attorney's fees, actions and causes of action which Employee can, shall or may
have arising out of or in any way relating, directly or indirectly, to any act,
omission, or conduct whatsoever, by or attributable to the Company or any of its
subsidiaries, divisions, or affiliated companies, or any of their respective
owners, members, partners, assigns, officers, directors, employees, insurers,
shareholders, agents, employee benefit plans or plan fiduciaries, whether in
their individual or official capacities, which may have occurred or has been
committed in the past or present up to and including the date Employee executes
this Agreement, whether such actual or potential claims demands, actions, causes
of action, charges, or grievances are known or unknown, whether pending or
threatened, whether matured or inchoate, whether accrued or unaccrued, whether
now existing or hereafter arising, related in any way to the relationship of
Employee with the Company or the termination of such relationship, and as to any
matter which could have been asserted in any suit, arbitration, tribunal,
quorum, proceeding, committee, agency, department, or body, whether it be state,
federal, or local, and whether the nature of it be adjudicatory, legislative,
executive, or otherwise.


5.2
Employee covenants that this Agreement includes, but is not limited to, a
release of any claim for monetary damages or relief arising out of or related to
the following: (i) any claim for any wages, salary, compensation, vacation pay,
paid leave or other remuneration of any kind; (ii) any claim for additional or
different compensation or benefits of any sort; (iii) any claim of retaliation
or discrimination on the basis of race, sex, religion, marital status, sexual
preference, age, national origin, handicap or disability, veteran status, or
special disabled veteran status; (iv) any claim arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act of 1938, the Sarbanes-Oxley Act,
the Dodd-Frank Act, the Texas Commission on Human Rights and/or the Equal
Employment Opportunity Commission, and any amendments to such statutes; (v) any
and all state wage payment and unemployment laws; (vi) any claim arising out of
or related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (vii) any claim for personal injury or property damage; (viii) any
claim for defamation, invasion of privacy, negligence, breach of fiduciary duty,
fraud or misrepresentation; (ix) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (x) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (xi) any claim based on any other
statutory prohibition or any other tort.



5.3
Employee represents that Employee has read and understands this Agreement and
the release of claims agreed to herein and that rights and claims under the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers
Benefits Protection Act, as amended, are among the rights and claims against the
Company that Employee is releasing.



5.4
Employee is not releasing any rights or claims arising after the date that
Employee executes this Agreement; provided, however, that Employee acknowledges
and agrees that the release contained herein includes any claims related to his
separation from employment with the Company.





--------------------------------------------------------------------------------






5.5
Notwithstanding anything to the contrary provided in this Article V, Employee is
not releasing any right to: (i) any vested benefit under any employee benefit
plan, as defined by the Employee Retirement Income Security Act of 1974, as
amended, (ii) any rights to COBRA continuation coverage, or (iii) any rights
provided in this Agreement. Further, nothing in this Agreement shall affect the
Equal Employment Opportunity Commission's ("EEOC") rights and responsibilities
to enforce any law under its jurisdiction, nor shall anything in this Agreement
be construed as a basis for interfering with Employee's right to file a timely
charge with, or participate in an investigation or proceeding conducted by, the
EEOC or any other fair employment practices agency; provided, however, if the
EEOC or any other agency or person commences an investigation or pursues any
type of claim on Employee's behalf, Employee specifically waives and releases
his right, if any, to recover any monetary or other benefits of any sort
whatsoever arising from any such investigation or claim, nor will Employee seek
or accept reinstatement to his former position with the Company.



5.6
Employee stipulates and agrees that: (i) Employee has no work‑related physical
or mental injury incurred or sustained during Employee's employment with the
Company, or any other "injury" as defined in the Texas Labor Code; (ii) Employee
is not a "prevailing party" under 42 U.S.C. 2000e‑5(k), 42 U.S.C. 1988, the
Texas Labor Code, or any other federal, state or local law; and (iii) Employee
has not filed or authorized the filing of any complaints, charges, or lawsuits
against the Company with any court or agency, nor has Employee assigned to any
third party or member of Employee's family any right of Employee to pursue any
complaint, charge, lawsuit or claim against the Company.



5.7
During the Employment Period, the Company promises to provide Employee, and
Employee acknowledges and agrees that during his employment, he acquired
Confidential Information and will continue to acquire Confidential Information
during the Employment Period. Therefore, Employee agrees that in order to
protect the Company's Confidential Information and the Company's legitimate
business interests, it is necessary to enter into the restrictive covenants set
forth in this Section 5.7 (collectively, the "Restrictive Covenants"). Employee
may not circumvent the purpose of any restriction by participating in a
Competing Business through remote means like telephone, facsimile,
correspondence, or electronic communication.



a.
Employee agrees that (i) he will not at any time after the end of the Employment
Period, directly or indirectly, divulge, disclose or communicate any
Confidential Information to any person, firm, corporation or entity in any
manner whatsoever, except for such disclosures by Employee that are required by
law or any valid order or other process issued by any court or administrative
agency or self-regulating organization; and (ii) he shall not fail to return to
the Company all records, notes, files, drawings, documents, plans and like
items, and all copies thereof, relating to or containing or disclosing
Confidential Information that are in Employee’s possession or otherwise in his
control, whether or not requested to do so by the Company.





--------------------------------------------------------------------------------




b.
Employee agrees that for a period of one (1) year following the end of the
Employment Period or for a period of one (1) year following termination with
Cause, whichever is applicable, Employee will not, either directly or
indirectly, hire, call on, solicit, divert, or take away, or attempt to call on,
solicit, divert, or take away any of the employees, officers, subcontractors,
suppliers or customers of the Company, or the patronage of any employees,
subcontractors, suppliers or customers of the Company, or encourage any
employees, officers, subcontractors, suppliers or customers of the Company to
terminate their relationship with the Company or otherwise interfere with or
disturb the relationship existing between the Company and its employees or
customers. Employee recognizes that such solicitation would constitute tortious
interference with contract and tortious interference with a business
relationship as well as a breach of this Agreement.

c.
Employee agrees for a period of one (1) year following the end of the Employment
Period or for a period of one (1) year following a termination with Cause,
whichever is applicable, Employee will not participate in a Competing Business.
For purposes of this Paragraph, "participate in" includes entering into,
engaging in, participating in, or assisting a Competing Business, directly or
indirectly, whether as an employee, agent, consultant, partner, owner,
shareholder (other than through ownership of publicly-traded capital stock of a
corporation which represents less than five percent (5%) of the outstanding
capital stock of such corporation), lender, manager, officer, director, or in
any other business capacity or relationship. Employee agrees that competition in
violation of these terms is intrinsically unfair to the Company because it would
involve inevitable disclosure and misappropriation of Confidential Information.
In the event that Employee desires to pursue a business or employment
opportunity which potentially violates this Section 5.7, he shall seek a written
waiver from the Company by providing written notice to the Chief Executive
Officer of the Company. The Company may, in its sole discretion, refuse to waive
its rights hereunder.

d.
The Restrictive Covenants shall survive any expiration or termination of this
Agreement and the termination of Employee's employment with the Company. If
Employee violates any of the Restrictive Covenants, the restrictive period shall
be suspended and will not run in favor of Employee from the time of the
commencement of any such violation until the time when the Employee cures the
violation to the Company's satisfaction.

e.
Employee acknowledges that the Restrictive Covenants, in view of the nature of
the Company's business, are reasonable and necessary to protect the Company's
legitimate business interests and that any violation of the Restrictive
Covenants would result in irreparable injury to the Company. In the event of a
breach or a threatened breach by Employee of any Restrictive Covenant, the
Company shall be entitled (without the necessity of posting bond in excess of
$1,000 against such breach or threatened breach) to a temporary restraining
order, temporary injunction, and permanent injunction restraining Employee from
the commission of any breach, merely by proving (by a preponderance of the
evidence) the existence of such breach, or threatened breach and without the
necessity of proving either inadequate remedy at law or irreparable harm, and to
recover the Company's attorneys' fees, costs and expenses related to the breach
or threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, specific performance, attorneys' fees, and costs. The Restrictive
Covenants shall each be construed as independent of any





--------------------------------------------------------------------------------




other provisions in this Agreement, and the existence of any claim or cause of
action by Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the Restrictive Covenants.
f.
The Parties agree that if a court should decline to enforce any of the
Restrictive Covenants, such affected provisions shall be deemed to be modified
to restrict the competitive activity to the maximum extent in time, scope, and
geography, which the court shall find enforceable.

g.
The Parties agree and stipulate that: (i) the Restrictive Covenants are fair and
reasonable in light of all of the facts and circumstances of the relationship
between Employee and the Company and do not impose a greater restraint than is
necessary to protect the legitimate business interests of the Company; (ii) the
consideration and Confidential Information provided by the Company to Employee
is not illusory; and (iii) the Company would not have entered into this
Agreement but for the agreement of Employee to be bound by the Restrictive
Covenants.

h.
If it is determined by a court of competent jurisdiction in a final,
non-appealable order that Employee has willfully and materially engaged in an
activity in violation of Section 2.4 and/or 5.7 during or within one year after
the end of the Employment Period, then Employee shall repay to the Company, or
its designee, within five (5) business days of receipt of written demand
therefor, an amount in good funds equal to any cash payments received by
Employee pursuant to Sections 3.2 and 3.3.



5.8
Should Employee in any manner materially, whether directly or indirectly, fail
to perform any covenant of Employee provided herein or otherwise materially
breach this Agreement in any respect, the Company shall have no further or
continuing obligation to perform any covenants of the Company for which this
Agreement provides, including payment of any sums for which this Agreement
provides. If, however, Employee’s Employment Period is extended beyond
31 December 2015 by mutual agreement pursuant to Section 2.2, Employee shall be
entitled to payment of his bonus provided in Section 3.2(i) regardless of
whether his continued employment is terminated for Cause during 2016.





VI. MISCELLANEOUS


6.1
Employee acknowledges that he has carefully read this Agreement and that he has
had a reasonable opportunity to review its terms with legal counsel of his
choice. Employee further acknowledges that the Agreement is written in easily
understood language and that he understands its terms, and that he freely and
voluntarily executes and agrees to the terms and provisions of this Agreement.



6.2
This Agreement constitutes and contains the entire Agreement and understanding
between the Parties and completely supersedes any and all prior agreements or
understandings, verbal or written, pertaining to the employment relationship
between the Parties, the termination thereof, or the rights, remedies, duties or
obligations arising therefrom. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall not be valid unless in writing and signed
by the Company and Employee.



6.3
TO THE EXTENT PERMITTED BY LAW, THIS AGREEMENT SHALL IN ALL RESPECTS BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAWS OF THE STATE OF





--------------------------------------------------------------------------------




TEXAS, EXCEPT AS PREEMPTED BY FEDERAL LAW, AND EXCLUSIVE VENUE FOR ANY LEGAL
PROCEEDINGS BROUGHT TO ENFORCE ITS PROVISIONS SHALL BE IN HARRIS COUNTY, TEXAS
WHERE ONE OR MORE OF THE PARTIES' OBLIGATIONS CREATED HEREUNDER ARE PERFORMABLE.


6.4
Should any provision of this Agreement be held invalid or unenforceable, such
provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining portions of this Agreement.



6.5
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, together, shall constitute one and the
same instrument, but in making proof hereof, it shall never be necessary to
exhibit more than one such counterpart.



6.6
The terms of this Agreement are and will remain confidential and Employee agrees
not to discuss, publish or otherwise disclose or allow to be disclosed any of
the terms hereof unless compelled or required to do so by a court or agency of
competent jurisdiction. Employee also agrees to notify the Company in writing
and in advance, of any forced disclosure(s) as set out in this paragraph.



6.7
By signing this Agreement, Employee acknowledges that additional facts may be
discovered later relating to Employee's employment or otherwise, but that it is
the intention of Employee to fully, finally, and forever settle and release all
of Employee's matters, rights, claims, and any controversies whatsoever, known
or unknown, which now exist or formerly have existed against the Company.
Employee acknowledges that this Agreement shall be and will remain in effect as
a full and complete general release of such matters, notwithstanding the
discovery or existence of any additional or different facts unless such facts
arise after the execution of this Agreement.





VII. AGE DISCRIMINATION


PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Pursuant to the Age Discrimination in Employment Act of 1967 (29 U.S.C. Sec. 626
et seq.) as amended, please be advised of the following:


7.1
Employee is advised to have the Agreement reviewed by an attorney by an
independent attorney of Employee's choosing before executing the Agreement.



7.2
Employee is releasing all claims relating to Employee's termination under the
Age Discrimination in Employment Act of 1967 and the Older Workers Benefits
Protection Act except rights or claims that may arise after the date Employee
executes this Agreement.



7.3
Employee has a minimum of twenty-one (21) days from the date of receipt to
review this Agreement and return it to the Company.



7.4    Employee may revoke this Agreement within seven (7) days of the execution
thereof.




--------------------------------------------------------------------------------






7.5
By executing this Agreement, Employee represents that Employee fully understands
all provisions of the Agreement and understands the consequences of executing
this Agreement and that Employee has entered into the Agreement knowingly and
voluntarily.































































































--------------------------------------------------------------------------------




EACH PARTY SIGNING THIS AGREEMENT ACKNOWLEDGES THAT THIS AGREEMENT COMPLETELY
AND ADEQUATELY RESOLVES ALL DIFFERENCES BETWEEN THE PARTIES ARISING OUT OF
EMPLOYEE'S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND EMPLOYEE'S
RESIGNATION/TERMINATION THEREFROM AS WELL AS EMPLOYEE'S SERVICES TO THE COMPANY
IN ANY OTHER CAPACITY.


ENSCO plc


By:
 /s/ John S. Knowlton
 
 /s/ Jay W. Swent III
 
John S. Knowlton
 
 
Jay W. Swent III
 
Senior Vice President - Technical
 
Employee
 
 
 
 
 
 
 
 
Date:
13 November
2015
 
Date:
13 November
2015
 
 
 
 
 
 
 









































































--------------------------------------------------------------------------------






STATE OF TEXAS
COUNTY OF HARRIS


BEFORE me on this _13th_ day of November_, 2015, personally appeared Jay W.
Swent III to me known to be the same person described in and who executed the
foregoing instrument, who acknowledged that he executed the same of his own free
will and for the purposes and consideration set forth therein.
 
 
 
 /s/ Julie Johnson
 
 
 
 
NOTARY PUBLIC
 
 
 
Name:
Julie Johnson
 
 
 
 
My commission expires:
July 9, 2016
 













































































--------------------------------------------------------------------------------






EXHIBIT A




13 November 2015




Re:    Release


Dear Jay:


Pursuant to the Retirement Agreement between you and Ensco plc dated 13 November
2015 (the “Retirement Agreement”), this letter agreement sets forth a release of
claims. Per the Retirement Agreement, your employment with Ensco plc is
terminated effective today. If you execute this letter agreement below and do
not revoke it, you will receive the consideration described in Sections 3.2 and
3.3 of the Retirement Agreement.


•
In exchange for receiving the consideration in Sections 3.2 and 3.3 of the
Retirement Agreement, you agree to irrevocably and unconditionally release the
Company (as defined in the Retirement Agreement) from any and all claims, (a)
any claim for any wages, salary, compensation, vacation pay, paid leave or other
remuneration of any kind; (b) any claim for additional or different compensation
or benefits of any sort; (c) any claim of retaliation or discrimination on the
basis of race, sex, religion, marital status, sexual preference, age, national
origin, handicap or disability, veteran status, or special disabled veteran
status; (d) any claim arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act of 1938, the Sarbanes-Oxley Act, the Dodd-Frank Act, the
Texas Commission on Human Rights and/or the Equal Employment Opportunity
Commission, and any amendments to such statutes; (e) any and all state wage
payment and unemployment laws; (f) any claim arising out of or related to an
express or implied employment contract, any other contract affecting terms and
conditions of employment, or a covenant of good faith and fair dealing; (g) any
claim for personal injury or property damage; (h) any claim for defamation,
invasion of privacy, negligence, breach of fiduciary duty, fraud or
misrepresentation; (i) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (j) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (k) any claim based on any other
statutory prohibition or any other tort. Notwithstanding any other provision of
this Agreement, the Deed of Indemnity signed by you on 22 December 2009 shall
continue in effect in all respects during your continued employment and for such
period of time following the termination of employment as are established in
section 15 of such Deed of Indemnity. Further, you will be entitled to the
benefit of any insurance policies the Company maintains for the benefit of its
officers and directors against all liabilities, claims, costs, charges and
expenses incurred in connection with any action, suit or proceeding to which you
may be made, or threatened to be made, a party, witness or other participant by
reason of being an officer or employee of the Company.



•
You further agree that this Agreement specifically incorporates all Sections of
the Retirement Agreement and that you continue to be obligated to follow those
terms.







--------------------------------------------------------------------------------




•
You may revoke this Agreement by notice to the Company, in writing, within seven
(7) days of the date of its execution by you (the “Revocation Period”). You
agree that you will not receive the consideration provided by in Sections 3.2
and 3.3 of the Retirement Agreement if you revoke this Agreement. You also
acknowledge and agree that if the Company has not received from you notice of
your revocation of this Agreement prior to the expiration of the Revocation
Period, you will have forever waived your right to revoke this Agreement and
this Agreement shall thereafter be enforceable and have full force and effect.



By executing this letter agreement, you acknowledge that (a) you have had at
least twenty-one (21) days to consider the terms of this Agreement and have
considered its terms for that period of time or have knowingly and voluntarily
waived your right to do so; (b) you have been advised by the Company to consult
with an attorney regarding the terms of this Agreement; (c) you have consulted
with, or have had sufficient opportunity to consult with, an attorney of your
own choosing regarding the terms of this Agreement; (d) you have read this
Agreement and fully understand its terms and their import; (e) except as
provided by this Agreement, you have no contractual right or claim to the
benefits described herein; (f) the consideration provided for herein is good and
valuable; and (g) you are entering into this Agreement voluntarily, of your own
free will, and without any coercion, undue influence, threat, or intimidation of
any kind or type whatsoever.
We at the Company wish you the best in your future
endeavors.                    


 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ensco plc
 
 
 
 
 
By:
 /s/ John S. Knowlton
 
 
 
Name:
John S. Knowlton
 
 
 
 
Title:
Senior Vice President - Technical



AGREED:


13 November 2015
 
 /s/ Jay W. Swent III
Date
 
 
 
Jay W. Swent III

































--------------------------------------------------------------------------------








NOTICE
(Notice of Waiver of Rights)


PLEASE READ THIS NOTICE AND THE ACCOMPANYING RETIREMENT AGREEMENT CAREFULLY. BE
ADVISED THAT THE RETIREMENT AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS YOU MAY
HAVE AGAINST ENSCO PLC ("Ensco" or the "Company").


Pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefits Protection Act, Ensco hereby advises you of the following:


1.
You are advised to have the attached Agreement reviewed by an independent
attorney of your choosing before executing the Agreement.



2.
If you sign the attached Agreement, you will be releasing all claims relating
to, and arising from, your association with Ensco, including claims, if any,
under the Age Discrimination in Employment Act of 1967 and the Older Workers
Benefits Protection Act, each as they may have been amended as of the date of
the Agreement, except that you will not waive rights or claims that may arise
after the date you execute the Agreement.



3.
You have twenty-one (21) days from the date of receipt to review the attached
Agreement, execute the same, and return it to the Company.



4.
If you sign the attached Agreement, you may revoke your agreement to the terms
of the Agreement within seven (7) days following its execution by you. The
Agreement will not become effective until after the seven (7) days have expired.



5.
If you do not return the Agreement, executed where indicated, within twenty-one
(21) days or if you revoke the Agreement during the seven (7)-day revocation
period, there will be no "agreement," and you will receive nothing from the
Company.



6.
By executing the attached Agreement, you represent that you fully understand all
provisions of this Notice and the attached Agreement and that you understand the
consequences of executing the same and that you have entered into the Agreement
knowingly and voluntarily.







